380 So. 2d 990 (1980)
Ex parte Huey Edward COON.
In re Huey Edward Coon
v.
State of Alabama.
79-66.
Supreme Court of Alabama.
February 8, 1980.
Donald F. Colquett, Eugenia L. Loggins, Opp, for petitioner.
Charles A. Graddick, Atty. Gen., J. Thomas Leverette, Asst. Atty. Gen., for respondent.
BLOODWORTH, Justice.
We granted the petitioner's request for certiorari to review the judgment of the Court of Criminal Appeals, 380 So. 2d 980 (Ala.Cr.App.1979), upholding the conviction of petitioner under Alabama's Death Penalty Statute for the intentional killing of John Ezra Brown during the commission of a robbery.
We have carefully reviewed the opinion of the Court of Criminal Appeals and the record of the proceedings in this cause, and are convinced that each contention raised by the petitioner has been correctly answered by the Court of Criminal Appeals in its opinion. Thus, its judgment of affirmance is due to be, and is hereby, affirmed.
AFFIRMED.
All the Justices concur.